DETAILED ACTION
This correspondence is in response to the communications received December 16, 2021.  Claims 1, 3-8, 10, 13-19 and 21 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Please amend the dependency of claims 13 and 16 to be both dependent upon claim 10.  This is necessary because claim 11 has been cancelled in this amended claim set dated December 16, 2021.


REASONS FOR ALLOWANCE
Claims 1, 3-8, 10, 13-19 and 21 are allowed. 

The following is an Examiner's statement of reasons for allowance: The microelectronic package structure as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a microelectronic package structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,
“a board electrically coupled to a second side of the substrate, and wherein a standoff region is between a surface of the board and the second side of the substrate, wherein the one or more thermal solution structures extend at least partially within the standoff region, wherein the board comprises at least one of a recess or an opening that extends through a length of the board, wherein at least one of the one or more of the thermal solution structures extend at least partially into one of the recess or the opening.”

Regarding claim 10, the prior art discloses a microelectronic package structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,
“a plurality of solder interconnect structures on the second side of the substrate, adjacent to the one or more discrete components;

…
wherein the board comprises one of a cavity or an opening through the board, wherein at least one of the one or more thermal solution structures extends at least partially within one of the cavity or the opening, and wherein a different one of the one or more thermal solution structures comprises a length that is less than a length of a standoff region between the board and the substrate”.

Regarding claim 17, the prior art discloses a microelectronic package structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,
“attaching a board to the substrate: and
forming at least one of a recess or an opening in the board, 
wherein at least one of the one or more thermal solutions extend at least partially into one of the recess or the opening.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893